530 So.2d 304 (1988)
Donald Lee SMITH, Petitioner,
v.
STATE of Florida, Respondent.
No. 72008.
Supreme Court of Florida.
September 8, 1988.
*305 Michael E. Allen, Public Defender and P. Douglas Brinkmeyer, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen. and Bradford L. Thomas, Asst. Atty. Gen., Tallahassee, for respondent.
EHRLICH, Chief Justice.
We have for review Smith v. State, 519 So.2d 731 (Fla. 1st DCA 1988), in which the district court certified the following question:
IN LIGHT OF WILLIAMS V. STATE, 500 So.2d 501 (FLA. 1986), MAY A TRIAL JUDGE EXCEED THE RECOMMENDED GUIDELINES SENTENCE BASED UPON A LEGITIMATE AND UNCOERCED CONDITION OF A PLEA BARGAIN?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Smith entered a negotiated plea of guilty to a charge of second-degree murder in exchange for a twenty-four year sentence, which was in excess of the recommended guidelines sentence. The trial court accepted the plea. The district court below affirmed Smith's departure sentence and certified the question now before this Court.
This Court recently answered the above stated certified question in the affirmative, holding that the plea bargain itself may serve as a clear and convincing reason for departure when the departure reason was accepted as an integral part of the bargain itself. Quarterman v. State, 527 So.2d 1380 (Fla. 1988). See also Holland v. State, 508 So.2d 5 (Fla. 1987). Accordingly, we approve the result reached by the district court below.
It is so ordered.
OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.